UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6822


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC MONTE LITTLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:05-cr-00050-H-1; 4:12-cv-00182-H)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cedric Monte Little, Appellant Pro Se.    John Howarth Bennett,
Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedric Monte Little seeks to appeal the district court’s

orders denying relief on his motions seeking relief from the

denial     of      his     28      U.S.C.        § 2255     (2012)        motion     and

reconsideration.         The orders is not appealable unless a circuit

justice    or    judge    issues    a   certificate        of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,      537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Little has not made the requisite showing.                      Accordingly, we deny

a   certificate     of    appealability          and    dismiss    the    appeal.      We

dispense    with        oral    argument     because       the    facts     and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3